DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Statement of Reason for Allowance
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches The reception characteristic information measurer 324 measures the reception characteristic information caused in a transmission line between the broadcasting signal transmitter 310 and the broadcasting signal receiver 320 based on the correlation between the same identification signal and the identification signal added to the RF broadcasting signal, for example US publications 20110221909. However, the prior art of record fails to show the limitation of claims 1, 7, 13, and 16, “to conclude that the health of the at least one radio is acceptable if the measured characteristics of the RF signals are within the respective thresholds of the predetermined values; and to conclude that the health of the at least one radio is unacceptable if at least one of the measured characteristics of the RF signals are outside at least one respective threshold of the predetermined values; and a computer communicatively connected to the at least one RF signal sensor, the computer configured to host a database and to store the unique identifier of a plurality of radios in the database, the database comprising: a list of the unique identifiers for each of the radios to be monitored and each of the radios not to be monitored; specifications for each of the radios”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667